 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DONALD BETTS,                                           Case No.: 2:19-cv-01769-APG-BNW

 4          Plaintiff                                        Order Accepting Report and
                                                         Recommendation and Dismissing Case
 5 v.
                                                                        [ECF No. 8]
 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         On December 2, 2019, Magistrate Judge Weksler recommended that I dismiss this case

 9 because plaintiff Donald Betts has not complied with court orders and has not updated his

10 address. ECF No. 8. Betts did not object. Thus, I am not obligated to conduct a de novo review

11 of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

12 novo determination of those portions of the report or specified proposed findings to which

13 objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

14 banc) (“the district judge must review the magistrate judge’s findings and recommendations de

15 novo if objection is made, but not otherwise” (emphasis in original)). Also, Judge Weksler’s

16 report and recommendation was returned in the mail.

17         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

18 (ECF No. 8) is accepted and plaintiff Donald Betts’ complaint (ECF No. 1-1) is DISMISSED

19 without prejudice. The clerk of court is instructed to close this case.

20         DATED this 18th day of December, 2019.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
